Exhibit 10.01

 

ZEDGE, INC.

2016 STOCK OPTION AND INCENTIVE PLAN

Adopted as of May 23, 2016

 

(Amended and Restated on October 18, 2017)

 

 

1. Purpose; Types of Awards; Construction.

 

The purpose of the Zedge, Inc. 2016 Stock Option and Incentive Plan (the “Plan”)
is to provide incentives to executive officers, employees, directors and
consultants of Zedge, Inc. (the “Company”), or any subsidiary of the Company
which now exists or hereafter is organized or acquired by the Company, to
acquire a proprietary interest in the Company, to continue as executive
officers, employees, directors or consultants, to increase their efforts on
behalf of the Company and to promote the success of the Company’s business. The
provisions of the Plan are intended to satisfy the requirements of Section 16(b)
of the Securities Exchange Act of 1934, as amended, and of Section 162(m) of the
Internal Revenue Code of 1986, as amended, and shall be interpreted in a manner
consistent with the requirements thereof.

 

2. Definitions.

 

As used in this Plan, the following words and phrases shall have the meanings
indicated:

 

(a) “Agreement” shall mean a written agreement entered into between the Company
and a Grantee in connection with an award under the Plan.

 

(b) “Board” shall mean the Board of Directors of the Company.

 

(c) “Change in Control” means a change in ownership or control of the Company
effected through either of the following:

 

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, (C) any
corporation or other entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of Class
B Common Stock, or (D) any person who, immediately following the spin-off of the
Company by way of a pro rata distribution of the Company’s Class B Common Stock
to the stockholders of IDT Corporation, owned more than 25% of the combined
voting power of the Company’s then outstanding voting securities), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or any of its affiliates other than in connection with the
acquisition by the Company or its affiliates of a business) representing 25% or
more of the combined voting power of the Company’s then outstanding voting
securities; or

 

(ii) during any period of not more than two consecutive years, not including any
period prior to the initial adoption of this Plan by the Board, individuals who
at the beginning of such period constitute the Board, and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including, but not limited to a
consent solicitation, relating to the election of directors of the Company)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof.

 

(d) “Class B Common Stock” shall mean shares of Class B Common Stock, par value
$.01 per share, of the Company.

 

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 



 

 

  

(f) “Committee” shall mean the Compensation Committee of the Board or such other
committee as the Board may designate from time to time to administer the Plan.
The Board will cause the Committee to satisfy the applicable requirements of any
stock exchange on which the Common Stock may then be listed. For purposes of
awards intended to constitute performance awards, to the extent required by Code
Section 162(m), Committee means all of the members of the Committee who are
“outside directors” within the meaning of Section 162(m) of the Code. For
purposes of awards to Grantees who are subject to Section 16 of the Exchange
Act, Committee means all of the members of the Committee who are “non-employee
directors” within the meaning of Rule 16b-3 adopted under the Exchange Act.

 

(g) “Company” shall mean Zedge, Inc., a corporation incorporated under the laws
of the State of Delaware, or any successor corporation.

 

(h) “Continuous Service” means that the provision of services to the Company or
a Related Entity in any capacity of officer, employee, director or consultant is
not interrupted or terminated. Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
between locations of the Company or among the Company, any Related Entity or any
successor in any capacity of officer, employee, director or consultant, or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity in any capacity of officer, employee, director or
consultant (except as otherwise provided in the applicable Agreement). An
approved leave of absence shall include sick leave, short-term disability,
maternity leave, military leave (including without limitation service in the
National Guard or the Army Reserves) and any other personal leave approved by
the Company or the Committee. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days unless reemployment upon expiration of such
leave is guaranteed by statute or contract.

 

(i) “Corporate Transaction” means any of the following transactions:

 

(i) a merger or consolidation of the Company with any other corporation or other
entity, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) 80% or more of the
combined voting power of the voting securities of the Company or such surviving
or parent entity outstanding immediately after such merger or consolidation or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as defined in the
Exchange Act) acquired 25% or more of the combined voting power of the Company’s
then outstanding securities; or

 

(ii) a plan of complete liquidation of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of its assets (or any
transaction having a similar effect).

 

(j) “Disability” shall mean cause for termination of a Grantee’s employment or
service due to a determination that the Grantee is disabled in accordance with a
long-term disability insurance program maintained by the Company or a total and
permanent disability as defined in Code Section 22(e)(3).

 

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

(l) “Fair Market Value” per share as of a particular date shall mean (i) the
closing sale price per share of Class B Common Stock on the national securities
exchange on which the Class B Common Stock is principally traded for the last
preceding date on which there was a sale of Class B Common Stock on such
exchange, or (ii) if the shares of Class B Common Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Class B Common Stock in such over-the-counter market for the last
preceding date on which there was a sale of Class B Common Stock in such market,
or (iii) if the shares of Class B Common Stock are not then readily tradable on
an established securities market, such value as the Committee, in its sole
discretion, shall determine, provided however that such determination (A) with
respect to Nonqualified Stock Options, shall be in good faith using a
“reasonable application of a reasonable valuation method” within the meaning of
Treasury Regulation Section 1.409A-1(b)(5)(iv)(B), and (B) with respect to
Incentive Stock Options, shall be in a manner that satisfies the applicable
requirements of Code Section 422.

  

(m) “Grantee” shall mean a person who receives a grant of Options or Restricted
Stock under the Plan.

  

(n) “Incentive Stock Option” shall mean any option intended to be, and
designated as, an incentive stock option within the meaning of Section 422 of
the Code.

 



2

 

 

(o) “Insider” shall mean a Grantee who is subject to the reporting requirements
of Section 16(a) of the Exchange Act.

 

(p) “Insider Trading Policy” shall mean the Insider Trading Policy of the
Company, as may be amended from time to time.

 

(q) “Non-Employee Director” means an independent member of the Board, as
determined by the Board, who is not an employee of the Company or any
Subsidiary.

 

(r) “Non-Employee Director Annual Grant” shall mean an award of a number of
shares of Restricted Stock as shall be equal to $50,000 based on the average
closing prices of the Class B common stock on the NYSE MKT for the December
preceding the date of grant less any portion of $50,000 that the Committee
elects to pay in cash and not in shares of Restricted Stock; provided, however
that if the Company’s market cap is below $40 million (based on the average
closing prices of the Class B common stock on the NYSE MKT for the December
preceding the date of grant), at least a pro rata portion (based on the
difference between $40 million and the Company’s market cap) of the $50,000 will
be paid in cash.

 

(s) “Non-Employee Director Grant Date” shall mean January 5 of the applicable
year (or the following business day if January 5 is not a business day).

 

(t) “Nonqualified Stock Option” shall mean any option not designated as an
Incentive Stock Option.

 

(u) “Option” or “Options” shall mean a grant to a Grantee of an option or
options to purchase shares of Class B Common Stock.

 

(v) “Option Agreement” shall have the meaning set forth in Section 6 of the
Plan.

 

(w) “Option Price” shall mean the exercise price of the shares of Class B Common
Stock covered by an Option.

 

(x) “Parent” shall mean any company (other than the Company) in an unbroken
chain of companies ending with the Company if, at the time of granting an award
under the Plan, each of the companies other than the Company owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other companies in such chain.

 

(y) “Related Entity” means any Parent, Subsidiary or any business, corporation,
partnership, limited liability company or other entity in which the Company, a
Parent or a Subsidiary holds a substantial ownership interest, directly or
indirectly. The term “substantial ownership interest” means the possession,
directly or indirectly, of the power to direct the management and policies of
such person or entity, whether through the ownership of voting or other
securities, by contract or otherwise.

 

(z) “Restricted Period” shall have the meaning set forth in Section 9(b) of the
Plan.

 

(aa) “Restricted Stock” means shares of Class B Common Stock issued under the
Plan to a Grantee for such consideration, if any, and subject to such
restrictions on transfer, rights of refusal, repurchase provisions, forfeiture
provisions and other terms and conditions as shall be determined by the
Committee.

 

(bb) “Related Entity Disposition” means the sale, distribution or other
disposition by the Company of all or substantially all of the Company’s interest
in any Related Entity effected by a sale, merger or consolidation or other
transaction involving such Related Entity or the sale of all or substantially
all of the assets of such Related Entity.

 

(cc) “Retirement” shall mean a Grantee’s retirement in accordance with the terms
of any tax-qualified retirement plan maintained by the Company or any of its
affiliates in which the Grantee participates.

 

(dd) “Rule 16b-3” shall mean Rule 16b-3, as from time to time in effect,
promulgated under the Exchange Act, including any successor to such Rule.

 

(ee) “Subsidiary” shall mean any company (other than the Company) in an unbroken
chain of companies beginning with the Company if each of the companies other
than the last company in the unbroken chain owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other companies in such chain.

 



3

 

 

(ff) “Tax Event” shall have the meaning set forth in Section 15 of the Plan.

 

(gg) “Ten Percent Stockholder” shall mean a Grantee who at the time an Incentive
Stock Option is granted, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary.

 

3. Administration.

 

(a) The Plan shall be administered by the Committee.

 

(b) The Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Options and Restricted
Stock; to determine which options shall constitute Incentive Stock Options and
which Options shall constitute Nonqualified Stock Options; to determine the
purchase price of the shares of Class B Common Stock covered by each Option; to
determine the persons to whom, and the time or times at which awards shall be
granted; to determine the number of shares to be covered by each award; to
interpret the Plan and any award under the Plan; to reconcile any inconsistent
terms in the Plan or any award under the Plan; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of the Agreements (which need not be identical) and to cancel or
suspend awards, as necessary; and to make all other determinations deemed
necessary or advisable for the administration of the Plan.

 

(c) All decisions, determination and interpretations of the Committee shall be
final and binding on all Grantees of any awards under this Plan. No member of
the Board or Committee shall be liable for any action taken or determination
made in good faith with respect to the Plan or any award granted hereunder.

 

(d) The Committee may delegate to one or more executive officers of the Company
the authority to (i) grant awards under the Plan to employees of the Company and
its Subsidiaries who are not officers or directors of the Company, (ii) execute
and deliver documents or take such other ministerial actions on behalf of the
Committee with respect to awards and (iii) to make interpretations of the Plan.
The grant of authority in this Section 3(d) shall be subject to such conditions
and limitations as may be determined by the Committee. If the Committee
delegates authority to any such executive officer or executive officers of the
Company pursuant to this Section 3(d), and such executive officer or executive
officers grant awards pursuant to such delegated authority, references in this
Plan to the “Committee” as they relate to such awards shall be deemed to refer
to such executive officer or executive officers, as applicable.

 

4. Eligibility.

 

Awards may be granted to executive officers, employees, directors and
consultants of the Company or of any Subsidiary. In addition to any other awards
granted to Non-Employee Directors hereunder, awards shall be granted to
Non-Employee Directors pursuant to Section 10 of the Plan. In determining the
persons to whom awards shall be granted and the number of shares to be covered
by each award, the Committee shall take into account the duties of the
respective persons, their present and potential contributions to the success of
the Company and such other factors as the Committee shall deem relevant in
connection with accomplishing the purposes of the Plan.

 

 5. Stock.

 

(a) The maximum number of shares of Class B Common Stock reserved for the grant
of awards under the Plan shall be 1,041,000 (after giving effect to the stock
split of the Company’s shares of common stock to be effective prior to the
Company’s spinoff from IDT Corporation), subject to adjustment as provided in
Section 11 of the Plan. Such shares may, in whole or in part, be authorized but
unissued shares or shares that shall have been or may be reacquired by the
Company.

 

(b) If any outstanding award under the Plan should, for any reason expire, be
canceled or be forfeited without having been exercised in full, the shares of
Class B Common Stock allocable to the unexercised, canceled or terminated
portion of such award shall (unless the Plan shall have been terminated) become
available for subsequent grants of awards under the Plan, unless otherwise
determined by the Committee.

 



4

 

 

(c)  In no event may a Grantee be granted during any calendar year Options to
acquire more than an aggregate of 60,000 shares of Class B Common Stock subject
to adjustment as provided in Section 11 of the Plan.

 

6. Terms and Conditions of Options.

 

(a) OPTION AGREEMENT.  Each Option granted pursuant to the Plan shall be
evidenced by a written agreement between the Company and the Grantee (the
“Option Agreement”), in such form and containing such terms and conditions as
the Committee shall from time to time approve, which Option Agreement shall
comply with and be subject to the following terms and conditions, unless
otherwise specifically provided in such Option Agreement. For purposes of
interpreting this Section 6, a director’s service as a member of the Board or a
consultant’s service shall be deemed to be employment with the Company.

 

(b) NUMBER OF SHARES.  Each Option Agreement shall state the number of shares of
Class B Common Stock to which the Option relates.

 

(c) TYPE OF OPTION.  Each Option Agreement shall specifically state that the
Option constitutes an Incentive Stock Option or a Nonqualified Stock Option. In
the absence of such designation, the Option will be deemed to be a Nonqualified
Stock Option.

 

(d) OPTION PRICE.  Each Option Agreement shall state the Option Price, which, in
the case of an Incentive Stock Option, shall not be less than one hundred
percent (100%) of the Fair Market Value of the shares of Class B Common Stock
covered by the Option on the date of grant. The Option Price shall be subject to
adjustment as provided in Section 9 of the Plan.

 

(e) MEDIUM AND TIME OF PAYMENT.  The Option Price shall be paid in full, at the
time of exercise, in cash or in shares of Class B Common Stock having a Fair
Market Value equal to such Option Price or in a combination of cash and Class B
Common Stock including a cashless exercise procedure through a broker-dealer or
otherwise; provided, however, that in the case of an Incentive Stock Option, the
medium of payment shall be determined at the time of grant and set forth in the
applicable Option Agreement.

 

(f) TERM AND EXERCISABILITY OF OPTIONS.  Each Option Agreement shall provide the
exercise schedule for the Option as determined by the Committee, provided, that,
the Committee shall have the authority to accelerate the exercisability of any
outstanding option at such time and under such circumstances as it, in its sole
discretion, deems appropriate. The exercise period will be ten (10) years from
the date of the grant of the option unless otherwise determined by the
Committee; provided, however, that in the case of an Incentive Stock Option,
such exercise period shall not exceed ten (10) years from the date of grant of
such Option. The exercise period shall be subject to earlier termination as
provided in Sections 6(g) and 6(h) of the Plan. An Option may be exercised, as
to any or all full shares of Class B Common Stock as to which the Option has
become exercisable, by written notice delivered in person or by mail to the
administrator designated by the Company, specifying the number of shares of
Class B Common Stock with respect to which the Option is being exercised.

 

(g) TERMINATION OF CONTINUOUS SERVICE. Except as expressly provided for in an
applicable Option Agreement or as provided in this Section 6(g) and in Section
6(h) of the Plan, an Option may not be exercised unless the Grantee is then in
the employ of, or maintaining a director or consultant relationship with, or
otherwise a service provider to, the Company or a Subsidiary thereof (or a
company or a Parent or Subsidiary of such company issuing or assuming the Option
in a transaction to which Section 424(a) of the Code applies), and unless the
Grantee has remained in Continuous Service with the Company or any Subsidiary
since the date of grant of the Option. In the event that the Continuous Service
of a Grantee shall terminate (other than by reason of death, Disability or
Retirement), all Options of such Grantee that are exercisable at the time of
Grantee’s termination may, unless earlier terminated in accordance with their
terms, be exercised within one hundred eighty (180) days after the date of
termination (or such different period as the Committee or the applicable Option
Agreement shall prescribe).

 



5

 

 

(h) DEATH, DISABILITY OR RETIREMENT OF GRANTEE.  Unless otherwise expressly
provided for in an Option Agreement, if a Grantee shall die while providing
Continuous Service or if the Grantee’s Continuous Service shall terminate by
reason of Disability, all Options theretofore granted to such Grantee (to the
extent otherwise exercisable) may, unless earlier terminated in accordance with
their terms, be exercised by the Grantee or by the Grantee’s estate or by a
person who acquired the right to exercise such Options by bequest or inheritance
or otherwise by result of death or Disability of the Grantee, at any time within
three hundred sixty five (365) days after the death or Disability of the Grantee
(or such different period as the applicable Option Agreement or the Committee
shall prescribe). In the event that an Option granted hereunder shall be
exercised by the legal representatives of a deceased or former Grantee, written
notice of such exercise shall be accompanied by a certified copy of letters
testamentary or equivalent proof of the right of such legal representative to
exercise such Option. In the event that the Continuous Service of a Grantee
shall terminate on account of such Grantee’s Retirement, all Options of such
Grantee that are exercisable at the time of such Retirement may, unless earlier
terminated in accordance with their terms, be exercised at any time within one
hundred eighty (180) days after the date of such Retirement (or such different
period as the applicable Option Agreement or the Committee shall prescribe).

 

(i) OTHER PROVISIONS.  The Option Agreements evidencing awards under the Plan
shall contain such other terms and conditions not inconsistent with the Plan as
the Committee may determine.

 

7. Nonqualified Stock Options.

 

Options granted pursuant to this Section 7 are intended to constitute
Nonqualified Stock Options and shall be subject only to the general terms and
conditions specified in Section 6 of the Plan.

 

8. Incentive Stock Options.

 

Options granted pursuant to this Section 8 are intended to constitute Incentive
Stock Options and shall be subject to the following special terms and
conditions, in addition to the general terms and conditions specified in Section
6 of the Plan:

 

(a) LIMITATION ON VALUE OF SHARES.  To the extent that the aggregate Fair Market
Value of shares of Class B Common Stock subject to Options designated as
Incentive Stock Options which become exercisable for the first time by a Grantee
during any calendar year (under all plans of the Company or any Subsidiary)
exceeds $100,000, such excess Options, to the extent of the shares covered
thereby in excess of the foregoing limitation, shall be treated as Nonqualified
Stock Options. For this purpose, Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the shares of Class B Common Stock shall be determined as of the date that the
Option with respect to such shares was granted.

 

(b) TEN PERCENT STOCKHOLDER.  In the case of an Incentive Stock Option granted
to a Ten Percent Stockholder, (i) the Option Price shall not be less than one
hundred ten percent (110%) of the Fair Market Value of the shares of Class B
Common Stock on the date of grant of such Incentive Stock Option, and (ii) the
exercise period shall not exceed five (5) years from the date of grant of such
Incentive Stock Option.

 

9. Restricted Stock.

 

The Committee may award shares of Restricted Stock to any eligible executive
officer, employee, director or consultant of the Company or of any Subsidiary.
Each award of Restricted Stock under the Plan shall be evidenced by a written
Agreement between the Company and the Grantee, in such form as the Committee
shall from time to time approve, which Agreement shall comply with and be
subject to the following terms and conditions, unless otherwise specifically
provided in such Agreement:

 

(a) NUMBER OF SHARES. Each Agreement shall state the number of shares of
Restricted Stock to be subject to an award.

 

(b) RESTRICTIONS. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, for such period as the Committee shall
determine from the date on which the award is granted (the “Restricted Period”).
The Committee may also impose such additional or alternative restrictions and
conditions on the shares as it deems appropriate including, but not limited to,
the satisfaction of performance criteria. Such performance criteria may include
sales, earnings before interest and taxes, return on investment, earnings per
share, any combination of the foregoing or rate of growth of any of the
foregoing, as determined by the Committee. The Company may, at its option,
maintain issued shares in book entry form. Certificates, if any, for shares of
stock issued pursuant to Restricted Stock awards shall bear an appropriate
legend referring to such restrictions, and any attempt to dispose of any such
shares of stock in contravention of such restrictions shall be null and void and
without effect. During the Restricted Period, any such certificates shall be
held in escrow by an escrow agent appointed by the Committee. In determining the
Restricted Period of an award, the Committee may provide that the foregoing
restrictions shall lapse with respect to specified percentages of the awarded
shares on successive anniversaries of the date of such award.

 



6

 



 

(c) FORFEITURE. Subject to such exceptions as may be determined by the
Committee, if the Grantee’s Continuous Service with the Company or any
Subsidiary shall terminate for any reason prior to the expiration of the
Restricted Period of an award, any shares remaining subject to restrictions
(after taking into account the provisions of Subsection (e) of this Section 9)
shall thereupon be forfeited by the Grantee and transferred to, and retired by,
the Company without cost to the Company or such Subsidiary, and such shares
shall become available for subsequent grants of awards under the Plan, unless
otherwise determined by the Committee.

 

(d) OWNERSHIP. During the Restricted Period, the Grantee shall possess all
incidents of ownership of such shares, subject to Subsection (b) of this
Section 9, including the right to receive dividends with respect to such shares
and to vote such shares.

 

(e) ACCELERATED LAPSE OF RESTRICTIONS. Upon the occurrence of any of the events
specified in Section 12 of the Plan (and subject to the conditions set forth
therein), all restrictions then outstanding on any shares of Restricted Stock
awarded under the Plan shall lapse as of the applicable date set forth in
Section 12. The Committee shall have the authority (and the Agreement may so
provide) to cancel all or any portion of any outstanding restrictions prior to
the expiration of the Restricted Period with respect to any or all of the shares
of Restricted Stock awarded on such terms and conditions as the Committee shall
deem appropriate.

 

10. Non-Employee Director Restricted Stock.

 

The provisions of this Section 10 shall apply only to certain grants of
Restricted Stock to Non-Employee Directors, as provided below. Except as set
forth in this Section 10, the other provisions of the Plan shall apply to grants
of Restricted Stock to Non-Employee Directors to the extent not inconsistent
with this Section. For purposes of interpreting Section 6 of the Plan and this
Section 10, a Non-Employee Director’s service as a member of the Board or the
board of directors of any Subsidiary shall be deemed to be employment with the
Company.

 

(a) GENERAL. Non-Employee Directors shall receive Restricted Stock in accordance
with this Section 10. Restricted Stock granted pursuant to this Section 10 shall
be subject to the terms of such section and shall not be subject to
discretionary acceleration of vesting by the Committee. Unless determined
otherwise by the Committee, Non-Employee Directors shall not receive separate
and additional grants hereunder for being a Non-Employee Director of (i) the
Company and a Subsidiary or (ii) more than one Subsidiary.

 

(b) INITIAL GRANTS OF RESTRICTED STOCK. A Non-Employee Director who first
becomes a Non-Employee Director shall receive a pro-rata amount (based on
quarter(s) of service following the date the Non-Employee Director was appointed
as a Non-Employee Director on the next Non-Employee Director Annual Grant.

 

(c) ANNUAL GRANTS OF RESTRICTED STOCK. On each Non-Employee Director Grant Date,
each Non-Employee Director who attended at least 75% of the regularly scheduled
meetings of the Board of Directors during a calendar year shall receive a
Non-Employee Director Annual Grant; provided, however that a Non-Employee
Director first appointed during the previous calendar year shall receive only
the initial grant of restricted stock as set forth in Section 10(b).

 

(d) VESTING OF RESTRICTED STOCK. Restricted Stock granted under this Section 10
shall be fully vested upon grant.  

 

11. Effect of Certain Changes.

 

(a) ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.  In the event of any
extraordinary dividend, stock dividend, recapitalization, merger, consolidation,
stock split, warrant or rights issuance, or combination or exchange of such
shares, or other similar transactions, the Committee shall equitably adjust (i)
the maximum number of Options or shares of Restricted Stock that may be awarded
to a Grantee in any calendar year (as provided in Section 5 hereof), (ii) the
number of shares of Class B Common Stock available for awards under the Plan,
(iii) the number and/or kind of shares covered by outstanding awards and (iv)
the price per share of Options so as to reflect such event and preserve the
value of such awards; provided, however, that any fractional shares resulting
from such adjustment shall be eliminated.

 

(b) CHANGE IN CLASS B COMMON STOCK.  In the event of a change in the Class B
Common Stock as presently constituted that is limited to a change of all of its
authorized shares of Class B Common Stock, into the same number of shares with a
different par value or without par value, the shares resulting from any such
change shall be deemed to be the Class B Common Stock within the meaning of the
Plan.

 



7

 

 

12. Corporate Transaction; Change in Control; Related Entity Disposition.

 

(a) CORPORATE TRANSACTION.  In the event of a Corporate Transaction, each award
which is at the time outstanding under the Plan shall automatically become fully
vested and exercisable and, in the case of an award of Restricted Stock, shall
be released from any restrictions on transfer (except with regard to the Insider
Trading Policy and such other agreements between the Grantee and the Company)
and repurchase or forfeiture rights, immediately prior to the specified
effective date of such Corporate Transaction. Effective upon the consummation of
the Corporate Transaction, all outstanding awards of Options under the Plan
shall terminate, unless otherwise determined by the Committee. However, all such
awards shall not terminate if the awards are, in connection with the Corporate
Transaction, assumed by the successor corporation or Parent thereof.

 

(b) CHANGE IN CONTROL.  In the event of a Change in Control (other than a Change
in Control which is also a Corporate Transaction), each award which is at the
time outstanding under the Plan automatically shall become fully vested and
exercisable and, in the case of an award of Restricted Stock, shall be released
from any restrictions on transfer and repurchase or forfeiture rights,
immediately prior to the specified effective date of such Change in Control.

 

(c) RELATED ENTITY DISPOSITION.  The Continuous Service of each Grantee (who is
primarily engaged in service to a Related Entity at the time it is involved in a
Related Entity Disposition) shall terminate effective upon the consummation of
such Related Entity Disposition, and each outstanding award of such Grantee
under the Plan shall become fully vested and exercisable and, in the case of an
award of Restricted Stock, shall be released from any restrictions on transfer
(except with regard to the Insider Trading Policy and such other agreements
between the Grantee and the Company). Unless otherwise determined by the
Committee, the Continuous Service of a Grantee shall not be deemed to terminate
(and each outstanding award of such Grantee under the Plan shall not become
fully vested and exercisable and, in the case of an award of Restricted Stock,
shall not be released from any restrictions on transfer) if (i) a Related Entity
Disposition involves the spin-off of a Related Entity, for so long as such
Grantee continues to remain in the service of such entity that constituted the
Related Entity immediately prior to the consummation of such Related Entity
Disposition (“SpinCo”) in any capacity of officer, employee, director or
consultant or (ii) an outstanding award is assumed by the surviving corporation
(whether SpinCo or otherwise) or its parent entity in connection with a Related
Entity Disposition.

 

(d) SUBSTITUTE AWARDS.  The Committee may grant awards under the Plan in
substitution of stock-based incentive awards held by employees, consultants or
directors of another entity who become employees, consultants or directors of
the Company or any Subsidiary by reason of a merger or consolidation of such
entity with the Company or any Subsidiary, or the acquisition by the Company or
a Subsidiary of property or equity of such entity, upon such terms and
conditions as the Committee may determine, and such awards shall not count
against the share limitation set forth in Section 5 of the Plan.

 

13. Period During which Awards May Be Granted.

 

Awards may be granted pursuant to the Plan from time to time within a period of
ten (10) years from May 23, 2016, the date the Board adopted the Plan.

 

14. Transferability of Awards.

 

(a) Incentive Stock Options may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by the laws of descent and
distribution and may be exercised, during the lifetime of the Grantee, only by
the Grantee or his or her guardian or legal representative.

 

(b) Nonqualified Stock Options shall be transferable in the manner and to the
extent acceptable to the Committee, as evidenced by a writing signed by the
Company and the Grantee. Nonqualified Stock Options shall be transferable by a
Grantee as a gift to the Grantee’s “family members” (as defined in Form S-8)
under such terms and conditions as may be established by the Committee; provided
that the Grantee receives no consideration for the transfer. Notwithstanding the
transfer by a Grantee of a Nonqualified Stock Option, the transferred
Nonqualified Stock Option shall continue to be subject to the same terms and
conditions as were applicable to the Nonqualified Stock Option immediately
before the transfer (including, without limitation, the Insider Trading Policy)
and the Grantee will continue to remain subject to the withholding tax
requirements set forth in Section 15 hereof.

 



8

 

 

(c) The terms of any award granted under the Plan, including the transferability
of any such award, shall be binding upon the executors, administrators, heirs
and successors of the Grantee.

 

(d) Each Grantee who receives an award shall comply with any policy adopted by
the Company from time to time covering transactions in the Company’s securities.
By way of example, and not limitation, Restricted Stock shall remain subject to
the Insider Trading Policy after the Restricted Period.

 

15. Agreement by Grantee regarding Withholding Taxes.

 

If the Committee shall so require, as a condition of exercise of an Option or
the expiration of a Restricted Period (each a “Tax Event”), each Grantee shall
agree that no later than the date of the Tax Event, the Grantee will pay to the
Company or make arrangements satisfactory to the Committee regarding payment of
any federal, state or local taxes of any kind required by law to be withheld
upon the Tax Event. Unless determined otherwise by the Committee, a Grantee
shall permit, to the extent permitted or required by law, the Company to
withhold federal, state and local taxes of any kind required by law to be
withheld upon the Tax Event from any payment of any kind due to the Grantee.
Unless otherwise determined by the Committee, any such above-described
withholding obligation may, in the discretion of the Company, be satisfied by
the withholding by the Company or delivery to the Company of Class B Common
Stock.

 

16. Rights as a Stockholder.

 

Except as provided in Section 9(d) of the Plan, a Grantee or a transferee of an
award shall have no rights as a stockholder with respect to any shares covered
by the award until the date of the issuance of such shares to him or her. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distribution of other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 11(a) of the Plan.

 

17. No Rights to Employment; Forfeiture of Gains.

 

Nothing in the Plan or in any award granted or Agreement entered into pursuant
hereto shall confer upon any Grantee the right to continue as a director of, in
the employ of, or in a consultant relationship with, the Company or any
Subsidiary or to be entitled to any remuneration or benefits not set forth in
the Plan or such Agreement or to interfere with or limit in any way the right of
the Company or any such Subsidiary to terminate such Grantee’s employment or
consulting relationship. Awards granted under the Plan shall not be affected by
any change in duties or position of a Grantee as long as such Grantee continues
to be employed by, or in a consultant relationship with, or a director of the
Company or any Subsidiary. The Agreement for any award under the Plan may
require the Grantee to pay to the Company any financial gain realized from the
prior exercise, vesting or payment of the award in the event that the Grantee
engages in conduct that violates any non-compete, non-solicitation or
non-disclosure obligation of the Grantee under any agreement with the Company or
any Subsidiary, including, without limitation, any such obligations provided in
the Agreement.

 

18. Beneficiary.

 

A Grantee may file with the Committee a written designation of a beneficiary on
such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Grantee, the executor or administrator of the Grantee’s estate shall be deemed
to be the Grantee’s beneficiary.

 

19. Approval; Amendment and Termination of the Plan.

 

(a) APPROVAL.  The Plan initially became effective when adopted by the Board on
May 23, 2016 and shall terminate on the tenth anniversary of such date (except
as to awards outstanding on that date). The Plan was ratified by the Company’s
stockholder on May 24, 2016. The Board amended the Plan on September 29, 2016
to, among other things, (i) increase the amount of authorized shares under the
Plan to 691,000 shares of Class B Common Stock and (ii) change the vesting of
the Non-Employee Director Annual Grant to immediate. The Company’s stockholders
ratified such amendment to the Plan on January 18, 2017.

 



9

 

 

(b) AMENDMENT AND TERMINATION OF THE PLAN.  The Board, or the Committee if so
delegated by the Board, at any time and from time to time may suspend,
terminate, modify or amend the Plan; however, unless otherwise determined by the
Board, or the Committee if applicable, an amendment that requires stockholder
approval in order for the Plan to continue to comply with any law, regulation or
stock exchange requirement shall not be effective unless approved by the
requisite vote of stockholders. Except as provided in Section 11(a) of the Plan,
no suspension, termination, modification or amendment of the Plan may adversely
affect any award previously granted, unless the written consent of the Grantee
is obtained.

 

20. Governing Law.

 

The Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of Delaware.

 

21. Section 409A of the Code.

 

It is the intention of the Company that no award shall be “deferred
compensation” subject to Section 409A of the Code, unless and to the extent that
the Committee specifically determines otherwise as provided in this Section 21,
and the Plan and the terms and conditions of all awards shall be interpreted
accordingly. The terms and conditions governing any awards that the Committee
determines will be subject to Section 409A of the Code shall be set forth in the
applicable award Agreement and shall comply in all respects with Section 409A of
the Code. Notwithstanding any provision of this Plan to the contrary, if one or
more of the payments or benefits received or to be received by a Grantee
pursuant to an award would cause the Grantee to incur any additional tax or
interest under Section 409A of the Code, the Committee may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. Although the Company intends to administer the Plan so that Awards will be
exempt from, or will comply with, the requirements of Section 409A of the Code,
the Company does not warrant that any Award under the Plan will qualify for
favorable tax treatment under Section 409A of the Code or any other provision of
federal, state, local or foreign law. The Company shall not be liable to any
Grantee for any tax, interest, or penalties that Grantee might owe as a result
of the grant, holding, vesting, exercise, or payment of any award under the
Plan.

 

 

10



 

 

 

